385 U.S. 650 (1967)
MAXWELL
v.
BISHOP, PENITENTIARY SUPERINTENDENT.
No. 1025, Misc.
Supreme Court of United States.
Decided January 23, 1967.
ON MOTION FOR LEAVE TO FILE A PETITION FOR WRIT OF CERTIORARI.
Jack Greenberg, James M. Nabrit III, Norman C. Amaker, Michael Meltsner, George Howard, Jr., and Anthony G. Amsterdam for petitioner.
PER CURIAM.
The motion for leave to file the petition for a writ of certiorari and the petition for a writ of certiorari are granted. The order denying petitioner's application for a certificate of probable cause to appeal to the United States Court of Appeals for the Eighth Circuit is reversed and the cause is remanded with directions to issue the certificate.